                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND




In re SANCTUARY BELIZE
LITIGATION                                                            Civil No. PJM18-3309




                                       MEMORANDUM OPINION


         Pro se Defendant Luke Chadwick has filed multiple post-judgment motions seeking

$300,000 from the Receivership Estate to fund legal expenses for himself and two defaulted

corporate Defendants, Exotic Investor, LLC ("Exotic") and Prodigy Management Group, LLC
("Prodigy"). ECF Nos. 1199 & 1228 (collectively, "Motions to Release Funds"). Chadwick is
joined in the Motions by his long-time "stand-by" counsel, Bruce Searby, Esq. of Searby LLP—
who presumably would represent Chadwick, Exotic, and Prodigy in further litigation.
Additionally, Chadwick has also moved to amend his Notice of Appeal to include orders
previously omitted from his original Notice, dated April 19, 2021. ECF No. 1232. For the
following reasons, Chadwick's Motions to Release Funds are DENIED and his Motion to Amend
the Notice of Appeal is GRANTED.^




'All parties seem to agree that this Court has jurisdiction to consider Chadwick's Motions. Moreover,just recently,
the Fourth Circuit stayed the appeals of Defendants Andris Pukke, Peter Baker, and John Usher, pending this Court's
 consideration of Chadwick's Motions. See 20-2215 (4th Cir.), ECF No. 23 at 4("The court suspends proceedings of
 these consolidated appeals pending the district court's disposition ofthe motion for release offimds.").

                                                         1
